DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Status of the Claims
In the amendment dated 07/21/2021, the following has occurred: Claim(s) 1 have been amended. Claim(s) 5-6 have been newly added. Claim(s) 2 has been canceled.
Claim(s) 1 and 3-6 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. [16/271,156] in view of Trubert (US 6459064 B1).
Regarding claim 1, claim 1 of copending application teaches all the limitations of claim 1 except
bringing a pair of electrodes into contact with a surface of an overlapped portion of the first metal plate that is overlapped with the second metal plate.
Sigler teaches a multi-stage welding process where they avoid applying high current that melts both aluminum (first metal) and steel (second metal) in order to reduce damage to the electrodes (par. 8), and instead, apply lower current that causes only the aluminum (higher conductivity/lower resistivity) to melt (par. 58), where the multistep method yields weld joints with good peel strength (par. 11).
Additionally, Sigler teaches that sustained elevated temperature in the steel (lower conductivity/higher resistivity) workpiece promotes the growth of brittle Fe—Al intermetallic compounds at the faying interface (par. 7, Sigler). Therefore, it would be obvious to take the co-pending application’s electrodes and contact the aluminum (first metal) to melt the metal and to prevent heating up the steel (second metal) to elevated temperatures, since steel retains heat for a longer duration than aluminum (par. 7, Sigler) and this can cause a steep thermal gradient when the flow of current stops which can introduce drive defects (par. 6 and 7, Sigler). By contacting the aluminum over the steel more of the current (i.e. heat) would be running through the contacted metal (aluminum) than the non-contacted metal (steel).
Regarding claim 3-4, claims 1 and 3-8 of copending application in view of Sigler teaches all the limitations.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Regarding claim 1, where it recites the limitation “pressurizing member” in “a pressurizing member including a non-conductive material is disposed between the pair of 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the current applied between the pair of electrodes results in the first metal having a melt region shaped into an inverted trapezoid.” Upon review of the specification, the only instance that suggests that the melt region would have an inverted trapezoid shape is Fig. 3. The specification does not mention or suggest that the structure of the electrodes or the method of applying the current would result in a melt region that is shaped as an inverted trapezoid. Paragraph applying current between the pair of electrodes so as to melt the first metal present at a current-flowing region of the overlapped portion due to heat generated by resistance.” In light of the specification, Fig. 3 appears to teach 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trubert (US 6459064 B1) in view of Sigler (US 20170106466 A1). 
Regarding claim 1, Rudd discloses a method for joining two dissimilar metal plates (different metals can be welded together, Col 19 lines 62-64), comprising the steps of: 
overlapping a first metal plate (10, Fig. 21) including a first metal (metal sheet) and a second metal plate (11, Fig. 21) including a second metal as the dissimilar metal plates (different metals can be welded together, Col 19 lines 62-64), and 
bringing a pair of electrodes (electrodes 18d and 19d, Fig. 21) into contact with a surface of an overlapped portion of the first metal plate that is overlapped with the second metal plate (electrodes are in contact with the surface of the overlapped portion of metal part 10 and 11); and 

joining the first metal plate and the second metal plate via the intermetallic compound (welding together portions of the parts by passing an electric current where it forms an intermetallic bond between the portions, Col 1 lines 5-10), wherein the current applied between the pair of electrodes results in only melting the first metal (current being sufficient to melt at least the top metal plate throughout its thickness at a overlapping weld area when the electrodes are only in contact with the top metal, Col 18 lines 59-63), and not the second metal, 
wherein at the step of bringing the pair of electrodes in contact (electrode are in contact with the metal part, Fig. 21, it is well known in spot welding that the electrodes are used to apply pressure to the contact area, Col 1 lines 60-65), a non-conductive material is disposed between the pair of electrodes (insulating block 58 is between the electrodes, Fig. 21; where the broadest reasonable interpretation of non-conductive material includes insulating material), 
Rudd does not disclose the second metal having volume resistivity higher than volume resistivity of the first metal and being different from the first metal, a pressurizing member including said non-conductive material, 
wherein at the step of joining the first and the second metal plates, current is applied between the pair of electrodes while pressurizing the first metal plate against the second metal plate with the pressurizing member disposed between the pair of electrodes, and 

Trubert discloses a spot welding apparatus for dissimilar material wherein a pressurizing member including said non-conductive material (insulation 50, where it is understood by the examiner that when pressure is exerted on the workpiece by the electrodes the insulation 50 would also be exerting pressure, Col 3 lines 1-4, Fig. 6), 
wherein at the step of joining the first and the second metal plates, current is applied between the pair of electrodes while pressurizing the first metal plate against the second metal plate (pressure is applied on the workpiece during the welding process, Col 4 lines 49-51) with the pressurizing member disposed between the pair of electrodes (insulation 50 is between the electrodes, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudd to incorporate the teachings of Trubert about including a non-conductive material which is also part of the pressurizing member. Doing so would have the benefit of increasing the contact area between the two overlapping parts which will improve current flow (Col 3 lines 2-5, Trubert).
Rudd in view of Trubert does not disclose the second metal having volume resistivity higher than volume resistivity of the first metal and being different from the first metal wherein the current applied between the pair of electrodes results in only melting the first metal, and not the second metal.
Sigler discloses a spot welding apparatus for welding steel and aluminum wherein the second metal having volume resistivity higher than volume resistivity of the first metal and being different from the first metal (the steel workpiece is more thermally and electrically resistive than the aluminum workpiece, par. 27).

Rudd in view of Trubert and Sigler does not disclose the electrodes contacting the metal plate that has a lower volume resistivity.
Sigler teaches a multi-stage welding process where they avoid applying high current that melts both aluminum and steel in order to reduce damage to the electrodes (par. 8), and instead, apply lower current that causes only the aluminum (higher conductivity/lower resistivity) to melt (par. 58), where the multistep method yields weld joints with good peel strength (par. 11).
Additionally, Sigler teaches that sustained elevated temperature in the steel (lower conductivity/higher resistivity) workpiece promotes the growth of brittle Fe—Al intermetallic compounds at the faying interface (par. 7, Sigler). Therefore, it would be obvious to take Trubert’s electrodes and contact the aluminum to melt the metal and to prevent heating up the steel to elevated temperatures, since steel retains heat for a longer duration than aluminum (par. 7, Sigler) and this can cause a steep thermal gradient when the flow of current stops which can introduce drive defects (par. 6 and 7, Sigler). By contacting the aluminum over the steel more of the current (i.e. heat) would be running through the contacted metal (aluminum) than the non-contacted metal (steel).
Rudd in view of Trubert and Sigler does not disclose wherein the current applied between the pair of electrodes results in the first metal having a melt region shaped into an inverted trapezoid.
However, since the combination of Rudd in view of Trubert and Sigler results in the same electrode structure and method step, without reciting additional steps/structure, the resulting shape of the melt region should be the same.
Regarding claim 3, Rudd in view of Trubert and Sigler discloses the method for joining dissimilar metal plates according to claim 1, wherein the first metal plate is an aluminum plate (aluminum 16, Sigler) or an aluminum alloy plate and the second metal plate is a steel plate (steel 14, Sigler).
Regarding claim 4, Rudd in view of Trubert and Sigler discloses the method for joining dissimilar metal plates according to claim 1, wherein during the step of overlapping the first metal plate and the second metal plate, the pair of electrodes are brought into contact with only a surface (electrodes contact a portion of the surface of first metal plate 10 which is overlapped with the second metal plate 11, Fig. 21) of the overlapped portion of the first metal plate that is overlapped with the second metal plate.
Regarding claim 5, Rudd in view of Trubert and Sigler discloses the method for joining dissimilar metal plates according to claim 1, wherein the current applied between the pair of electrodes results in a larger amount of current being applied to the first metal plate as compared to the second metal plate (the combination above resulted in the electrodes contacting and applying a current to the aluminum workpiece which has a lower volume resistivity than the steel workpiece; this would inherently result in more current flowing through the aluminum due to its lower volume resistivity; additionally, since no additional method step/structure is recited, the combination would also result in more current flowing through the first metal plate than the second metal plate).
Regarding claim 6, Rudd in view of Trubert and Sigler does not disclose the method for joining dissimilar metal plates according to claim 1, wherein the method further includes cooling 
wherein at least initially, during the cooling, an inside portion of the first metal plate remains melted, but an outer surface of the first metal plate in contact with the pair of electrodes is not melted, and the pressurizing member pressurizes the first metal plate against the second metal plate.
Sigler further discloses the method for joining dissimilar metal plates according to claim 1, wherein the method further includes cooling the first metal plate and the second metal plate (cooling of the weld site, par. 9), after current is applied between the pair of electrodes (cooling occurs after heating the weld site through resistance spot welding, par. 9), 
wherein at least initially, during the cooling, an inside portion of the first metal plate remains melted (a portion 110 of weld joint is remelted and allowed to cool, par. 63, Sigler), but an outer surface of the first metal plate in contact with the pair of electrodes is not melted (previously melted weld joint 96 is solidified already during the refining stage 94a and therefore not melted, par. 59 and 63, Sigler), and the pressurizing member pressurizes the first metal plate against the second metal plate (spot welding electrodes continue to press the metal plates during cooling and the refining stage 94a, par. 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trubert in view of Sigler to incorporate the teachings of Sigler about the refining stage where a portion of the weld joint is melted but an outer surface remains solid. Doing so would have the benefit of attaining a weld joint with good strength and a cleaner and more stable bond between the interfacial weld bond and the steel workpiece (par. 61, Sigler).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761